Citation Nr: 0127554	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  95-03 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
January 1946 and from April 1946 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision from the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1310, (West 1991 & Supp. 2001); 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.309, 3.310, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's certificate of death establishes that he passed 
away in April 1994.  The immediate cause of death was 
respiratory failure due to lung metastasis which was due to 
rectal cancer.  Coronary artery disease and chronic 
myocardial infarction were listed as being other significant 
conditions contributing to death not related to the 
previously listed causes.  

None of the above disabilities are documented in the 
veteran's service medical records.  On enlistment examination 
in April 1942 the veteran weighed 146 pounds and was 68.5 
inches tall.  No abnormalities regarding the rectum or 
cardiovascular system were noted.  Blood pressure readings 
were 118/70 and 124/78.  

On examination in January 1946 the veteran was 69.5 inches 
tall and weighed 148 pounds.  No abnormalities regarding the 
rectum or cardiovascular system were noted.  Blood pressure 
was 118/74.  

On re-enlistment examination in July 1952 the veteran was 
described as 69 inches tall and weighed 150 pounds.  The 
anus, rectum, chest, and heart were all described as normal 
on examination.  Blood pressure readings were 110/70 
(sitting), 108/66 (recumbent), and 114/72 (standing).  

On re-enlistment examination in May 1958 the veteran's height 
had not changed.  His weight was 178 pounds.  The anus, 
rectum, chest, and heart were all described as normal on 
examination.  Blood pressure was 124/78 (sitting) and 126/80 
(standing).  
On examination in April 1964 the veteran denied, in pertinent 
part, dizziness or fainting spells; shortness of breath; 
chest pain or pressure; palpitation or pounding heart; high 
or low blood pressure; frequent indigestion, stomach, liver 
or intestinal trouble; tumor growth, cyst, cancer; and recent 
gain or loss of weight.  His only positive history was for 
mumps and appendicitis.  The veteran weighed 170 pounds.  The 
anus, rectum, chest, and heart were all described as normal 
on examination, and blood pressure was 128/78 (sitting).

On examination in May 1968 the veteran weighed 175 pounds.  
Blood pressure was 126/68, and the anus, rectum, chest, and 
heart were all described as normal on examination.  

On separation examination in July 1968, the veteran was 
recorded as being 70 inches tall.  He weighed 175 pounds and 
his blood pressure was 118/76.  The anus, rectum, chest, and 
heart were all described as normal on examination.  

The veteran's record of service (DD Form 214) and service 
medical records indicate that he worked primarily in the 
engine room of submarines for most of his service.  

Post-service medical records document no medical attention 
until nearly ten years after discharge, when the veteran was 
admitted to Scripps Memorial Hospital in February 1978 with 
complaints of chest pain of undetermined etiology.  The 
veteran reported the sudden onset of severe periumbilical and 
epigastric pain radiating into the lower anterior chest 
bilaterally on the morning of admission.  

The veteran denied having any significant history of illness, 
surgery, or trauma.  He denied being aware of any recent 
change in weight, stamina, or vigor.  He denied any history 
of cough, dyspnea, or ankle edema.  He denied having any food 
intolerance, change in bowel habits, or any prior type of 
gastrointestinal disturbance.  

Electrocardiogram (EKG), chest x-ray, and other tests were 
found to be normal on admission and the EKG remained within 
normal limits on discharge the following day.  No specific 
diagnosis was rendered; however, it was concluded that the 
pain was likely of gastrointestinal origin.  

In September 1985 the veteran was admitted to Scripps 
Memorial Hospital with complaints of exertional chest pain.  
It was noted that he had been in "amazingly good health" for 
most of his life until three days prior to admission when he 
first developed exertional chest pain.  A positive family 
history of heart disease and a history of cigarette smoking 
was noted.  His previous admission for chest pain in 1978 was 
noted as being unremarkable with the apparent exception of an 
ultrasound finding of "sludge" in his gallbladder.  

A variety of procedures were performed and the veteran was 
found to have severe atherosclerotic heart disease with 
recent onset of crescendo angina.  He was also found to have 
a perioperative myocardial infarction.  

In March 1986 the veteran was seen primarily for obstructive 
prostatism.  A several-year history of urinary frequency and 
hesitancy was noted.  

In January 1989 the veteran was admitted to Scripps Memorial 
Hospital with complaints of a change in bowel pattern.  He 
reported developing back pain two months prior to admission 
with the subsequent development of a significant change in 
bowel pattern.  He reported significant diarrhea and urgency, 
as well as a narrowing of his stools.  He reported losing six 
pounds over the last four months.  

Work up revealed a carcinoma of the rectum.  The discharge 
diagnoses were Duke's D carcinoma of the rectum and hepatic 
metastases.  Subsequent records from 1989 document the 
treatment of these conditions.  

Treatment records from Dr. SH, Dr. ABC, and Dr. JB document 
follow-up evaluations of, in pertinent part, the veteran's 
cancer and heart conditions through April 1994.  In March 
1991 an apparent pulmonary metastasis was found.  

In May 1993 the veteran was admitted to Scripps Memorial 
Hospital for nausea and vomiting.  He was noted as having 
metastatic colon cancer, and it was noted that the disease 
had been a slowly growing.  It was noted that he had 
"remained free of gastrointestinal symptoms" until one week 
prior to admission.  

The veteran was readmitted to Scripps in April 1994 with 
increasing respiratory symptoms.  He was treated and 
discharged with diagnoses of lung metastases due to colon 
cancer, pleural effusion, liver metastases, and 
cardiovascular disease.  He passed away a few weeks later at 
his residence.  

In June 1994 the appellant submitted her claim for dependency 
and indemnity compensation (DIC).  She contended that the 
veteran's cancer was caused by his exposure to diesel fumes 
for 26 years through his work as an "engineman" on 
submarines.  She also contended that his exposure to diesel 
fumes and grease oil injured his lungs, liver, colon, and 
blood stream.  

In her October 1994 appeal the appellant contended that the 
veteran had been treated for kidney and bowel problems at San 
Diego Balboa Naval Hospital in 1968 and 1969.  She reported 
that he endured such problems while he was on active duty, 
including diarrhea or constipation.  She contended that he 
also endured constant chest pains and shortness of breath 
while he was in the service, which he mistook for 
indigestion.  


The appellant again contended that the veteran's long-term 
exposure to diesel fumes contributed to his death.  In 
support of this, she submitted a photograph of a warning at a 
gas station.  The warning generally advised that the 
substance being referred to (which is not specified) is 
harmful if swallowed, and that long-term exposure to vapors 
had caused cancer in laboratory animals.  

The appellant also contended that there was evidence that the 
veteran did have a disability in the service, and submitted a 
service record in support of this contention.  The veteran's 
inservice hearing loss is documented in the submitted service 
record.  

In July 1995 a local hearing was conducted before the RO.  
The appellant testified that the veteran had stomach problems 
as early as four or five years before retiring from the 
service.  Tr., pp. 3, 7.  She testified that his health began 
to deteriorate while he was in the service, and it was 
indicated that he began eating less and was losing weight 
towards the end of his service.  

The appellant reported that he had used to weigh between 170 
and 175 pounds in his earlier days, and it was indicated that 
he weighed about 140 pounds by the time he left the service.  
Tr., pp. 8, 12.  

The appellant testified that the veteran did not report such 
problems on his separation physical because he was afraid of 
the impact such an admission might have on the character of 
his discharge and on his ability to find work.  Tr., pp. 3-4.  
The appellant's daughter also recalled that the veteran had 
stomach problems after his retirement from the service.  Tr., 
p. 5.  

The appellant opined that the veteran's inservice digestive 
problems were symptoms of his cancer, and stated that Dr. C 
of Scripps had also voiced that opinion.  Tr., p. 10.  

However, she previously had stated that she was unable to 
recall whether a physician had offered a specific opinion as 
to the origin of the veteran's cancer.  She noted that one 
physician (Dr. C) from Scripps believed the condition to have 
been long standing.  Tr., pp. 6-7.  

The appellant subsequently clarified that "what he said to me 
was that the cancer was longstanding."  Tr., p. 10.  She also 
noted that the physician had told her that the disease was 
slow growing, but that they did not know how long he had 
actually had the cancer for.  Tr., p. 11.  She later 
acknowledged that Dr. C. did not specify how long the veteran 
had had the cancer.  Tr., p. 13.  

The appellant also contended that her husband's exposure to 
diesel fuel as an engine man lead to the ailments which 
caused his death; however, she acknowledged that no doctor 
had ever discussed the relationship between diesel fumes and 
the cancer with her.  Tr., pp. 10, 11, 16.  

Following his discharge from service, the appellant testified 
that the veteran sought treatment at the Balboa Naval 
Hospital around 1969 and 1970, and that he was seen at the 
Camp Pendleton Naval Hospital in 1978.  Tr., p. 2.  She 
testified that he was found at Balboa to have a kidney 
infection.  Tr., p. 14.  She reported that the veteran did 
not seek any medical treatment from 1970 to 1978.  Tr., p. 
14.  

She indicated that he had gone to Camp Pendleton in 1978 for 
chest pains, was initially treated for a heart attack, but 
was later determined to have not suffered from a heart attack 
but rather from gastritis.  She reported that he had never 
returned for follow-up treatment.  She stated that he was 
having abdominal complaints from 1978 to 1988, but did not 
seek medical attention.  Tr., p. 15.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for arteriosclerosis and malignant tumors if shown disabling 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001);  38 C.F.R. §§ 3.307, 3.309 (2001).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2001).



Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312(c) 
(2001).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4) (2001); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  The RO has properly notified her of any 
information and medical or lay evidence necessary to 
substantiate the claim.  The RO provided her with notice of 
the laws and regulations pertaining to service connection and 
service connection for the cause of death.  She was also 
provided with an explanation as to why the evidence was not 
currently sufficient to allow for a favorable determination.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 
45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The appellant has also been provided with notice of the 
changes in law brought by the VCAA, and was provided with the 
opportunity to identify additional evidence under this new 
law.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by her as well as authorized by 
her to be obtained.  

Briefly, the appellant has reported a variety of post-service 
treatment of the veteran's condition.  She has indicated that 
his primary treatment was at Scripps Memorial Hospital.  
Records from this facility have been obtained.  She has also 
identified multiple physicians, including Dr. DL, Dr. JB, Dr. 
H (previously referred to as SH in the factual summary), and 
Dr. BC (ABC).  Records from Dr. JB, Dr. H, and Dr. BC have 
been obtained; in fact, the record shows that these 
physicians treated the veteran at Scripps Memorial.  

The RO was notified that no records of treatment of the 
veteran by Dr. DL could be located.  The RO notified the 
appellant of this fact in Hearing Officer's Decision, issued 
in June 1996.  Therefore, no further assistance is required 
with respect to these records, as the RO has been notified 
that they could not be located (thus, there is no reasonable 
possibility that they can be obtained), and the RO notified 
the appellant of this fact.  38 U.S.C.A. § 5103A(a)(2), 
(b)(2) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,631 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(d), 
(e)).  

The appellant has also contended that the veteran was treated 
around 1969 and 1970 at Balboa Naval Hospital for kidney and 
stomach complaints that were diagnosed as a kidney infection.  
She also has reported that he was treated at Camp Pendleton 
Naval Hospital in 1978.  

The Board first notes that multiple attempts have been made 
to obtain the records from Balboa Naval Hospital and from 
Camp Pendleton.  The RO even provided the appellant with an 
NA Form 13055 to help perform a search.  

Nonetheless, the RO has been notified on multiple occasions 
that such records could not be located.  Therefore, the duty 
to assist does not attach to obtaining these records, as it 
has been established that they could not be located.  The RO 
notified the appellant of this fact in the August 2001 
Supplemental Statement of the Case (SSOC).  Therefore, no 
further assistance with respect to obtaining these records is 
required.  38 U.S.C.A. § 5103A(a)(2), (b)(2) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-45,631 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(d), (e)).  

It is additionally noted that the Board previously remanded 
this case in June 1997 to obtain medical records pertaining 
to the veteran's coronary bypass surgery in 1985, and to 
obtain records from Scripps Memorial Hospital dated from 1978 
and from 1988 to 1992.  

The development requested by the Board has been performed.  
Records concerning the 1985 hospitalization for coronary 
artery disease have been obtained and were discussed above.  
Records from Scripps Memorial Hospital from 1978 and from 
1988 to 1992 have also been obtained and are discussed above.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

A VA medical opinion is not required in this case because, 
after considering all the evidence of record, including the 
appellant's own contentions, the Board finds that there is no 
indication that the cause of the veteran's death may be 
associated with his military service.  Aside from the 
appellant's contentions, there is no evidence on file, 
competent or otherwise, indicating that the causes of death 
were incurred or first manifested during service or during an 
applicable presumption period.  Nor is there any other 
evidence (e.g., a medical opinion) indicating a relationship 
between the causes of death and service.  

Further, as will be discussed below, many of the appellant's 
contentions are contradicted by medical evidence as well as 
the veteran's own previous reports.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  In light 
of the foregoing, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the appellant in developing the 
facts pertinent to her claim is required to comply with the 
duty to assist her as mandated by the 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  Having determined that the duty to 
assist has been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  

Cause of Death

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in a case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted).  
After a careful review of the record, the Board concludes 
that a preponderance of the medical evidence demonstrates 
that the cause of the veteran's death was not incurred in or 
was the result of service.  

The certificate of death lists the immediate cause of death 
as being respiratory failure due to lung metastasis due to 
rectal cancer.  Coronary artery disease and chronic 
myocardial infarction were listed as being other significant 
conditions contributing to death not related to the 
previously listed causes.  

The Board initially notes that there is no evidence 
establishing that any of the disorders listed as being the 
underlying and contributing causes of death first manifested 
themselves within an applicable presumption period.  
Therefore, presumptive service connection is not warranted.  
38 C.F.R. §§ 3.307, 3.309.  

Service medical records document no reference to any of the 
above conditions.  Nor is there any competent medical 
evidence linking them to service.  In addition, there is no 
evidence that any chronic disease was shown in service or 
during an applicable presumption period.  Nor is there 
medical evidence of a relationship between the cause of death 
and the appellant's alleged continuity of symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. 
West, 13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).  In this regard, the Board notes that the 
appellant's contentions with respect to the veteran's 
symptomatology are contradicted by the record and therefore 
carry little probative weight.  This will be discussed in 
further detail below.  

The appellant has contended that the cause of the veteran's 
death is related to service.  She has contended that he began 
having symptoms of cancer while he was in the service, and 
that his exposure to diesel fumes in the service caused the 
conditions which lead to his death.  She has also noted that 
Dr. BC found that the colon cancer was a longstanding 
disease.  

The appellant's contentions that the veteran was complaining 
of stomach-related problems and was experiencing other 
symptoms including weight loss beginning in the last five 
years of his service are directly contradicted by the service 
medical records, and by the post-service medical records as 
well.  

Service medical records document no stomach-related or other 
digestive complaints or other pertinent complaints.  In fact, 
on examination in April 1964 the veteran denied, in pertinent 
part, dizziness or fainting spells; shortness of breath; 
chest pain or pressure; palpitation or pounding heart; high 
or low blood pressure; frequent indigestion, stomach, liver 
or intestinal trouble; tumor growth, cyst, cancer; and recent 
gain or loss of weight.  Subsequent medical records do not 
document any of these symptoms, and separation examination 
described the anus, rectum, chest, and heart as all being 
normal on examination.  

In addition, post-service medical records contradict the 
appellant's assertion that the veteran was suffering from 
gastrointestinal complaints or other significant symptoms 
during and immediately following service.  During the 
February 1978 hospitalization at Scripps Memorial Hospital 
(the first documented record of gastrointestinal complaints), 
he denied any change in bowel habits, food intolerance, or 
any prior type of gastrointestinal disturbance.  He also 
denied any recent change in weight.  

During his next admission in September 1985 it was noted that 
he had been in "amazingly good health" for most of his life 
until three days prior to admission.  The veteran also denied 
any gastrointestinal complaints at this time.  
Gastrointestinal symptoms were not reported again until May 
1993, and during his treatment at that time, it was noted 
that he had been free of gastrointestinal symptoms until the 
week prior to admission.  


With respect to weight loss, the appellant has indicated that 
the veteran weighed 170 to 175 pounds when he was healthy, 
and that he began experiencing weight loss prior to his 
retirement from the service.  This contention is directly 
contradicted by the record.  Service medical records show 
that the veteran was at his heaviest in the service in 1958, 
when his weight was recorded at 178 pounds.  In April 1964 
his weight had dropped to 170 pounds; however, on subsequent 
examinations in May 1968 and on separation in July 1968 show 
that his weight had increased to 175 pounds.  

Such evidence directly contradicts the assertions that the 
veteran's weight had gone down to around 140 pounds prior to 
his retirement from the military.  Such evidence in fact 
establishes that his weight went up during the last four 
years of his service.  They further establish that his weight 
was at the level the appellant had indicated as being his 
healthy weight when he retired from service.  

In light of the above, the Board finds the assertions 
concerning the veteran's complaints and symptoms prior to his 
retirement from the military to be of little probative value.  

With respect to her allegation that the veteran's exposure to 
diesel led to the conditions which caused his death, the 
Board notes that the appellant has offered no competent 
evidence in support of this contention.  She acknowledged 
during the hearing that no physicians had offered an opinion 
on whether the cause of death was related to inservice 
exposure to diesel fumes.  Nor is there any evidence 
documenting that the veteran was exposed over a prolonged 
period of time to diesel fumes.  


The photograph of the warning about exposure to vapors has 
little probative value because it does not establish what 
types of vapors were being referred to in the warning.  Its 
probative value is further weakened because the warning is 
made in the context of a gas station, which is different from 
the setting of a submarine.  

Finally, the reference linking the unspecified vapors to 
cancer noted that such long-term exposure to vapors had been 
found to cause cancer in laboratory animals.  It did not 
state that such fumes had been found to cause cancer in 
humans.  As will be discussed further below, neither the 
appellant nor the Board are competent to deduce a medical 
relationship between such fumes and cancer in humans on the 
basis that such a link was found between it and rats.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Further, such evidence is, in light of the above, too general 
and inconclusive to be of any probative weight or support to 
the appellant's theory.  See Wallin v. West, 11 Vet. 
App. 509, 513 (1998); Sacks v. West, 11 Vet. App. 314, 317 
(1998).  

In general, the appellant is not competent to offer a medical 
opinion linking the cause of the veteran's death to alleged 
inservice symptoms or to alleged inservice exposure to diesel 
fumes, and therefore her opinions cannot be used to satisfy 
the nexus requirement for service connection.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Neither is the 
Board competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the cause 
of the veteran's death is related to a disease or injury 
incurred during service (including exposure to diesel fumes).  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Because the record does not contain evidence that the cause 
of the veteran's death was incurred in service, and does not 
contain competent evidence of a relationship between the 
cause of death and the veteran's military service, the Board 
finds that her claim of entitlement to service connection for 
the cause of the veteran's death must be denied.  

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

